UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7125



DWIGHT M. SUTTON,

                                              Plaintiff - Appellant,

          versus


MARYLAND DIVISION OF CORRECTION; RICHARD A.
LANHAM,   Commissioner  of  Corrections  for
Maryland; FRANK C. SIZER, JR., Warden of the
Western Correctional Institution; LLOYD L.
WATERS, Warden of the Maryland Correctional
Institution-Hagerstown,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
3538-MJG)


Submitted:   November 5, 1998           Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight M. Sutton, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Wendy Ann Kronmiller, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwight M. Sutton appeals the district court's order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. See Sutton v. Maryland Div. of Correction, No. CA-

97-3538-MJG (D. Md. July 27, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2